Citation Nr: 9918175	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain with limitation of motion, currently rated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 December 
1986.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

In March 1997, the veteran appears to have raised the issue 
of entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


REMAND

The veteran in March 1998, asked that his claims of 
entitlement to service connection for a left shoulder 
disorder, residuals of a head injury, as well as his claim to 
reopen the issue of entitlement to service connection for 
residuals of an injury to the right hand and wrist with 
arthritis be evaluated.  In light of the June 1997 denial of 
these claims the Board believes that the March 1998 statement 
should be considered to be a notice of disagreement, and that 
a statement of the case should have been issued.  The RO, 
however, has yet to issue a statement of the case (SOC) with 
respect to these claims.  Accordingly, while the Board does 
not have jurisdiction to decide these appeals, 38 U.S.C.A. § 
7105 (West 1991), in light of recent actions by the 
Department before the United States Court of Appeals for 
Veterans Claims (Court), further development is in order.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  It bears 
emphasis, however, that that these issues will only be 
reviewed by the Board if the veteran ultimately perfects his 
appeal in a timely manner consistent with the provisions of 
38 U.S.C.A. § 7105. 

With respect to the issue of entitlement to an increased 
evaluation for a back disorder, the Board notes that the 
veteran reports that he is receiving Social Security 
disability benefits as a result of this disorder.  As the 
medical records utilized by the Social Security 
Administration (SSA) are not of record further development is 
in order.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Finally, the record reveals that the veteran in November and 
December 1998 requested to appear before a traveling Member 
of the Board who was conducting hearings at the RO.  While 
the veteran in February 1999, stated that he had nothing 
further to add, he did not withdraw his request for such a 
hearing.  Hence, the RO should schedule the veteran for a 
travel Board hearing.

Therefore, this case is REMANDED for the following action:

1.	The RO should issue a statement of the 
case on the issues of entitlement to 
service connection for a left shoulder 
disorder, residuals of a head injury, and 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of an injury to the right hand 
and wrist with arthritis.  Thereafter, 
these issues should be certified for 
appellate review if and only if the 
veteran files a timely substantive appeal 
with the RO. 

2.	The RO should contact the SSA and 
request any and all medical records and 
final decision orders pertaining to the 
veteran's application for and award of 
SSA disability benefits.  All attempts to 
secure these records must be documented 
in the claims folder, and any records 
received should be associated therein.

3.  The veteran should be scheduled to 
appear before a hearing conducted by a 
traveling Member of the Board appearing 
at the RO.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal in light of all of the 
evidence of record.  If the determination remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellant's right to due process and to fulfill 
the duty to assist.  With respect to the issues of 
entitlement to service connection for a left shoulder 
disorder, head injury residuals, as well as the claim to 
reopen the issue of entitlement to service connection for a 
right hand and wrist disorder the Board reminds the veteran 
that it may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 554 (1993).

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


